DETAILED ACTION
This Office Action is responsive to the Amendment filed 24 February 2022.  

Claims 1-7 are now pending.  The Examiner acknowledges the amendments to claims 

1-6, as well as the addition of claim 7.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 7 is objected to because of the following informalities: at line 1, “one more of” should apparently read --one or more of:--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 at line 1 recites the limitation "the patient specific module".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 1 recites the limitation "the subjective data".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 5 and 7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fischell et al. (U.S. Pub. No. 2011/0213194).  Regarding claim 1, Fischell et al. (hereinafter Fischell) discloses a method for prophylactic treatment for migraine headaches in a patient (see Abstract; [0002]; [0025]; and [0055]), the method comprising: (a) positioning an electromagnetic field generator adjacent the patient's head [0013]; and (b) directing one or more pulses of an electromagnetic field from the electromagnetic field generator toward the patient's head ([0009]-[0010], [0025] and [0055]), wherein the positioning and directing are performed at least once per day according to a treatment plan [0057].  It is noted that the recitation “that is based on, at least, subjective data input, by the patient, to an electronic diary” does not positively recite what the treatment plan itself comprises, or the electronic diary itself.  Moreover, this recitation is likewise not a positive recitation of a step of performing the input.  In view of the foregoing, any of the treatment plans of Fischell could be “based on” .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell et al. (U.S. Pub. No. 2011/0213194) in view of Talpo (U.S. Patent No. .  
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell et al. (U.S. Pub. No. 2011/0213194) in view of Talpo (U.S. Patent No. 6,547,713) and further in view of Shalon et al. (U.S. Pub. No. 2006/0069403).  Regarding claim 3, Fischell and Talpo discloses the invention as claimed, see rejection supra; however the combination fails to disclose that the smart card is a SIM card.  Shalon et al. (hereinafter Shalon) discloses a patient treatment device for communicating with external components, wherein parametric data relative to a patient may be transferred via multiple routes, including a flash memory card, chip or SIM card .  
Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell et al. (U.S. Pub. No. 2011/0213194).  Regarding claim 4, Fischell discloses the invention, see rejection supra; however Fischell fails to disclose explicitly that the positioning and directing are performed only once per day.  Fischell makes such obvious as Fischell does disclose a range of time periods for treatment to occur (as infrequent as once per month or as frequent as several times per day) which encompasses one treatment per day [0057].  At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to apply the treatment  of positioning and direction once per day as Fischell suggests that once per day falls within a range of time periods which would reduce the intensity or duration of a migraine headache [0057] and it would be routine optimization to one of ordinary skill in the art to determine the frequency which would be most effective within a given range to a user.
Regarding claim 6, Fischell discloses the invention, see rejection supra; however Fischell fails to disclose explicitly that the number of the one or more pulses is two.  Instead, Fischell indicates that the treatment plan may comprise one pulse or multiple pulses ([0009], [0010] and [0055]).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use .   

Response to Arguments
Applicant’s arguments filed 24 February 2022 with respect to the rejection of claims 1-6 under 35 U.S.C. 112, second paragraph, have been fully considered and while persuasive with respect to claims 1, 2 and 4-6, is maintained with respect to claim 3 as the lack of antecedent basis issue was not resolved. A suggested amendment would be dependency upon claim 2 which has proper antecedent basis for “a patient specific module”.  

Applicant’s arguments filed 24 February 2022 with respect to the rejection of claims 2-5 under 35 U.S.C. 112, fourth paragraph, have been fully considered and are persuasive.  The rejection of claims 2-5 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments filed 24 February 2022 with respect to the rejection of claims 1 and 5 under 35 U.S.C. 102(e) citing Fischell (‘194) have been fully considered and are not persuasive.  Regarding claim 1, Applicant contends that Fischell does not disclose “wherein the positioning and directing are performed at least once per day according to a treatment plan that is based on, at least, subjective data input, by the patient, to an electronic diary.”  It is noted that Fischell indeed discloses at [0057] that the positioning and directing are performed at least once per day according to a treatment plan.  And with respect to the recitation of the treatment plan being “based on, at least, subjective data input, by the patient, to an electronic diary,” it is noted that this recitation does not positively recite what the treatment plan itself comprises, or the electronic diary itself.  Moreover, this recitation is likewise not a positive recitation of a step of performing the input.  In view of the foregoing, any of the treatment plans of Fischell could be “based on” subjective data of a patient as it has been previously determined that specific parameters/ranges or “input,” for example, help alleviate migraine headaches in people as identified in paragraph [0055].  In view of the foregoing, the rejection of claims 1 and 5 under 35 U.S.C. 102(e) citing Fischell (‘194) has been maintained.

Applicant’s arguments filed 24 February 2022 with respect to the rejection of claim 2 under 35 U.S.C. 103(a) citing Fischell (‘194) in view of Talpo (‘713) have been fully considered and are not persuasive.  Applicant’s arguments are contingent upon those presented with respect to the rejection of claim 1, which is maintained for the reasons noted above.  
Applicant’s arguments filed 24 February 2022 with respect to the rejection of claim 3 under 35 U.S.C. 103(a) citing Fischell (‘194) in view of Talpo (‘713) and further in view of Shalon (‘403) have been fully considered and are not persuasive.  Applicant’s arguments are contingent upon those presented with respect to the rejection of claim 1, which is maintained for the reasons noted above.  

Applicant’s arguments filed 24 February 2022 with respect to the rejection of claims 4 and 6 under 35 U.S.C. 103(a) citing Fischell (‘194) have been fully considered and are not persuasive.  Applicant’s arguments are contingent upon those presented with respect to the rejection of claim 1, which is maintained for the reasons noted above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791